                                 Case 2:21-cv-00876-JAM-AC Document 49 Filed 07/29/21 Page 1 of 18


                             1   BUCHALTER                               James T. Hultquist (pro hac vice)
                                 A Professional Corporation              Email: jhultquist@reedsmith.com
                             2   DYLAN W. WISEMAN (SBN: 173669)          Jennifer Y. DePriest (pro hac vice)
                                 JACQUELINE N. VU (SBN: 287011)          Email: jdepriest@reedsmith.com
                             3   500 Capitol Mall, Suite 1900            Ismail C. Kuru (pro hac vice)
                                 Sacramento, CA 95814                    Email: ikuru@reedsmith.com
                             4   Telephone: 916.945.5170                 REED SMITH LLP
                                 Email: dwiseman@buchalter.com           10 South Wacker Drive
                             5                                           Chicago, IL 60606-7507
                                 Attorneys for Defendants                Telephone: +1 312 207 1000
                             6   ADVANCED IMAGING SERVICES, INC.,        Facsimile: +1 312 207 6400
                                 d/b/a ADVANCED IMAGING PARTS; and
                             7   WANG XIUYUAN a/k/a SEAN WANG            Christopher J. Pulido (SBN 313142)
                                                                         Email: cpulido@reedsmith.com
                             8                                           REED SMITH LLP
                                                                         101 Second Street, Suite 1800
                             9                                           San Francisco, California 94105-3659
                                                                         Telephone: +1 415 543 8700
                        10                                               Facsimile: +1 415 391 8269

                        11                                               Attorneys for Plaintiff
                                                                         Philips North America LLC
                        12

                        13                                 UNITED STATES DISTRICT COURT

                        14                                EASTERN DISTRICT OF CALIFORNIA

                        15                                    SACRAMENTO DIVISION

                        16       PHILIPS NORTH AMERICA LLC,                Case No. 2:21-cv-00876-JAM-AC

                        17                   Plaintiff,                    STIPULATION AND [PROPOSED]
                                                                           ORDER RE CONFIDENTIAL
                        18            vs.                                  INFORMATION

                        19       ADVANCED IMAGING SERVICES, INC.,
                                 d/b/a ADVANCED IMAGING PARTS; and         Judge:      Hon. John A. Mendez
                        20       WANG XIUYUAN a/k/a SEAN WANG,             Mag. Judge: Hon. Allison Claire

                        21                   Defendants.

                        22

                        23

                        24

                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION
       SACRAMENTO
                                 STIPULATION AND [PROPOSED] ORDER RE                      CASE NO. 2:21-CV-00867-JAM-AC
                                 CONFIDENTIAL INFORMATION
                                 Case 2:21-cv-00876-JAM-AC Document 49 Filed 07/29/21 Page 2 of 18


                             1        1. A. PURPOSES AND LIMITATIONS

                             2           Disclosure and discovery activity in this action are likely to involve production of confidential,

                             3   proprietary, or private information for which special protection from public disclosure and from use for

                             4   any purpose other than prosecuting this litigation may be warranted. Accordingly, the Parties hereby

                             5   stipulate to and petition the Court to enter the following Stipulated Protective Order. The Parties

                             6   acknowledge that this Order does not confer blanket protections on all disclosures or responses to

                             7   discovery and that the protection it affords from public disclosure and use extends only to the limited

                             8   information or items that are entitled to confidential treatment under the applicable legal principles. The

                             9   Parties further acknowledge, as set forth in Section 13.3, below, that this Stipulated Protective Order does

                        10       not entitle them to file confidential information under seal; Civil Local Rule 141 and any pertinent orders

                        11       of the assigned District Judge and Magistrate Judge set forth the procedures that must be followed and the

                        12       standards that will be applied when a Party seeks permission from the court to file material under seal.

                        13               B. GOOD CAUSE STATEMENT

                        14               In light of the nature of the claims and allegations in this case and the Parties’ representations that

                        15       discovery in this case will involve production of confidential records, and in order to expedite the flow of

                        16       information, to facilitate the prompt resolution of disputes over confidentiality of discovery materials, to

                        17       adequately protect information the Parties are entitled to keep confidential, to ensure that the Parties are

                        18       permitted reasonable necessary uses of such material in connection with this Action, to address their

                        19       handling of such material at the end of the litigation, and to serve the ends of justice, a protective order for

                        20       such information is justified in this matter. The Parties shall not designate any information/documents as

                        21       confidential without a good faith belief that such information/documents have been maintained in a

                        22       confidential, non-public manner, and that there is good cause or a compelling reason why it should not be

                        23       part of the public record of this case.

                        24       2.      DEFINITIONS

                        25               2.1      Action: the instant action, Philips North America LLC v. Advanced Imaging Services, Inc.

                        26       d/b/a Advanced Imaging Parts and Wang Xiuyuan a/k/a Sean Wang, Case No. 2:21-cv-00876-JAM-AC.

                        27               2.2      Challenging Party: a Party or Non-Party that challenges the designation of information or

                        28       items under this Order.
     BUCHALTER
A PROFESSIONAL CORPORATION                                                               2
       SACRAMENTO
                                  STIPULATION AND [PROPOSED] ORDER RE                                       CASE NO. 2:21-CV-00867-JAM-AC
                                  CONFIDENTIAL INFORMATION
                                 Case 2:21-cv-00876-JAM-AC Document 49 Filed 07/29/21 Page 3 of 18


                             1            2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,

                             2   stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure

                             3   26(c), and as specified in the Good Cause Statement.

                             4            2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their support staff).

                             5            2.5    Designating Party: a Party or Non-Party that designates information or items that it

                             6   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

                             7   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”.

                             8            2.6    Disclosure or Discovery Material: all items or information, regardless of the medium or

                             9   manner in which it is generated, stored, or maintained (including, among other things, testimony,

                        10       transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery in

                        11       this matter.

                        12                2.7    Expert: a person with specialized knowledge or experience in a matter pertinent to the

                        13       litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant in

                        14       this Action. A party retaining an Expert who is a current officer, director, or employee of a competitor of

                        15       a Party or anticipated to become one will be subject to the requirements set forth in Section 7.3(c), below.

                        16                2.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:

                        17       extremely sensitive “CONFIDENTIAL Information or Items,” disclosure of which to another Party or

                        18       Non-Party would create a substantial risk of serious harm that could not be avoided by less restrictive

                        19       means.

                        20                2.10   House Counsel: attorneys who are employees of a Party. House Counsel does not include

                        21       Outside Counsel of Record or any other outside counsel.

                        22                2.11   Non-Party: any natural person, partnership, corporation, association, or other legal entity

                        23       not named as a Party to this Action.

                        24                2.12   Outside Counsel of Record: attorneys who are not employees of a Party but are retained to

                        25       represent or advise a Party and have appeared in this Action on behalf of that Party or are affiliated with a

                        26       law firm which has appeared on behalf of that Party, and includes support staff.

                        27                2.13   Party: any party to this Action, including all of its officers, directors, employees,

                        28       consultants, retained experts, and Outside Counsel of Record (and their support staffs).
     BUCHALTER
A PROFESSIONAL CORPORATION                                                              3
       SACRAMENTO
                                  STIPULATION AND [PROPOSED] ORDER RE                                      CASE NO. 2:21-CV-00867-JAM-AC
                                  CONFIDENTIAL INFORMATION
                                 Case 2:21-cv-00876-JAM-AC Document 49 Filed 07/29/21 Page 4 of 18


                             1            2.14    Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in

                             2   this Action.

                             3            2.15    Professional Vendors: persons or entities that provide litigation support services (e.g.,

                             4   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

                             5   retrieving data in any form or medium) and their employees and subcontractors.

                             6            2.16    Protected Material: any Disclosure or Discovery Material that is designated as

                             7   “CONFIDENTIAL,” as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or as “HIGHLY

                             8   CONFIDENTIAL – SOURCE CODE.”

                             9            2.17    Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing

                        10       Party.

                        11       3.       SCOPE

                        12                The protections conferred by this Stipulation and Order cover not only Protected Material (as

                        13       defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

                        14       excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

                        15       presentations by Parties or their Counsel that might reveal Protected Material. However, the protections

                        16       conferred by this Stipulation and Order do not cover the following information: (a) any information that is

                        17       in the public domain at the time of disclosure to a Receiving Party or becomes part of the public domain

                        18       after its disclosure to a Receiving Party as a result of publication not involving a violation of this Order,

                        19       including becoming part of the public record through trial or otherwise; and (b) any information known to

                        20       the Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a

                        21       source who obtained the information lawfully and under no obligation of confidentiality to the Designating

                        22       Party. Any use of Protected Material during a court hearing or at trial shall be governed by the orders of

                        23       the District Judge or Magistrate Judge. This Stipulation and Order does not govern the use of Protected

                        24       Material during a court hearing or at trial.

                        25       4.       DURATION

                        26                Even after final disposition of this litigation, the confidentiality obligations imposed by this Order

                        27       shall remain in effect until a Designating Party agrees otherwise in writing or a court order otherwise

                        28       directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses in this
     BUCHALTER
A PROFESSIONAL CORPORATION                                                               4
       SACRAMENTO
                                  STIPULATION AND [PROPOSED] ORDER RE                                      CASE NO. 2:21-CV-00867-JAM-AC
                                  CONFIDENTIAL INFORMATION
                                 Case 2:21-cv-00876-JAM-AC Document 49 Filed 07/29/21 Page 5 of 18


                             1   Action, with or without prejudice; and (2) final judgment herein after the completion and exhaustion of all

                             2   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits for filing any

                             3   motions or applications for extension of time pursuant to applicable law, and satisfaction of any final

                             4   monetary judgment.

                             5   5.      DESIGNATING PROTECTED MATERIAL

                             6           5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-

                             7   Party that designates information or items for protection under this Order must take care to limit any such

                             8   designation to specific material that qualifies under the appropriate standards. To the extent it is practical

                             9   to do so, the Designating Party must designate for protection only those parts of material, documents,

                        10       items, or oral or written communications that qualify – so that other portions of the material, documents,

                        11       items, or communications for which protection is not warranted are not swept unjustifiably within the

                        12       ambit of this Order.

                        13               Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be

                        14       clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber the

                        15       case development process or to impose unnecessary expenses and burdens on other parties) may expose

                        16       the Designating Party to sanctions.

                        17               If it comes to a Designating Party’s attention that information or items that it designated for

                        18       protection do not qualify for protection at all or do not qualify for the level of protection initially asserted,

                        19       that Designating Party must promptly notify all other Parties that it is withdrawing the mistaken

                        20       designation.

                        21               5.2      Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,

                        22       second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery

                        23       Material that qualifies for protection under this Order must be clearly so designated before the material is

                        24       disclosed or produced.

                        25               Designation in conformity with this Order requires:

                        26               (a) for information in documentary form (e.g., paper or electronic documents, but excluding

                        27       transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the legend

                        28       “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
     BUCHALTER
A PROFESSIONAL CORPORATION                                                                5
       SACRAMENTO
                                  STIPULATION AND [PROPOSED] ORDER RE                                        CASE NO. 2:21-CV-00867-JAM-AC
                                  CONFIDENTIAL INFORMATION
                                 Case 2:21-cv-00876-JAM-AC Document 49 Filed 07/29/21 Page 6 of 18


                             1   CONFIDENTIAL – SOURCE CODE” to each page that contains protected material. If only a portion or

                             2   portions of the material on a page qualifies for protection, to the extent practicable, the Producing Party

                             3   also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins)

                             4   and must specify, for each portion, the level of protection being asserted.

                             5           A Party or Non-Party that makes original documents or materials available for inspection need not

                             6   designate them for protection until after the inspecting Party has indicated which documents or material it

                             7   would like copied and produced. During the inspection and before the designation, all of the material made

                             8   available for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”,

                             9   or in the case of information or items containing source code, as “HIGHLY CONFIDENTIAL – SOURCE

                        10       CODE.” After the inspecting Party has identified the documents it wants copied and produced, the

                        11       Producing Party must determine which documents, or portions thereof, qualify for protection under this

                        12       Order. Then, before producing the specified documents, the Producing Party must affix the appropriate

                        13       legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

                        14       “HIGHLY CONFIDENTIAL – SOURCE CODE”) to each page that contains Protected Material. If only a

                        15       portion or portions of the material on a page qualifies for protection, to the extent practicable, the

                        16       Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate markings

                        17       in the margins) and must specify, for each portion, the level of protection being asserted.

                        18               (b) for testimony given in deposition or in other pretrial or trial proceedings, that the Designating

                        19       Party identify on the record, before the close of the deposition, hearing, or other proceeding, all protected

                        20       testimony and specify the level of protection being asserted. When it is impractical to identify separately

                        21       each portion of testimony that is entitled to protection and it appears that substantial portions of the

                        22       testimony may qualify for protection, the Designating Party may invoke on the record (before the

                        23       deposition, hearing, or other proceeding is concluded), or within seven (7) days thereafter, a right to have

                        24       up to 21 days following conclusion of the testimony to identify the specific portions of the testimony as to

                        25       which protection is sought and to specify the level of protection being asserted. Only those portions of the

                        26       testimony that are appropriately designated for protection within the 21 days shall be covered by the

                        27       provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at the

                        28       deposition or up to 21 days afterwards if that period is properly invoked, that the entire transcript shall be
     BUCHALTER
A PROFESSIONAL CORPORATION                                                               6
       SACRAMENTO
                                  STIPULATION AND [PROPOSED] ORDER RE                                      CASE NO. 2:21-CV-00867-JAM-AC
                                  CONFIDENTIAL INFORMATION
                                 Case 2:21-cv-00876-JAM-AC Document 49 Filed 07/29/21 Page 7 of 18


                             1   treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

                             2            Parties shall give the other Parties notice if they reasonably expect a deposition, hearing or other

                             3   proceeding to include Protected Material so that the other Parties can ensure that only authorized

                             4   individuals who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present

                             5   at those proceedings. The use of a document as an exhibit at a deposition shall not in any way affect its

                             6   designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

                             7   “HIGHLY CONFIDENTIAL – SOURCE CODE.”

                             8            Transcripts containing Protected Material shall have an obvious legend on the title page that the

                             9   transcript contains Protected Material, and the title page shall be followed by a list of all pages (including

                        10       line numbers as appropriate) that have been designated as Protected Material and the level of protection

                        11       being asserted by the Designating Party. The Designating Party shall inform the court reporter of these

                        12       requirements. Any transcript that is prepared before the expiration of a 21-day period for designation shall

                        13       be treated during that period as if it had been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

                        14       EYES ONLY” in its entirety unless otherwise agreed. After the expiration of that period, the transcript

                        15       shall be treated only as actually designated.

                        16                (c) for information produced in some form other than documentary and for any other tangible

                        17       items, that the Producing Party affix in a prominent place on the exterior of the container or containers in

                        18       which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

                        19       ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE.” If only a portion or

                        20       portions of the information or item warrant protection, the Producing Party, to the extent practicable, shall

                        21       identify the protected portion(s) and specify the level of protection being asserted.

                        22                5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

                        23       qualified information or items does not, standing alone, waive the Designating Party’s right to secure

                        24       protection under this Order for such material. Upon timely correction of a designation, the Receiving Party

                        25       must make reasonable efforts to assure that the material is treated in accordance with the provisions of this

                        26       Order.

                        27       6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

                        28                6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
     BUCHALTER
A PROFESSIONAL CORPORATION                                                               7
       SACRAMENTO
                                  STIPULATION AND [PROPOSED] ORDER RE                                      CASE NO. 2:21-CV-00867-JAM-AC
                                  CONFIDENTIAL INFORMATION
                                 Case 2:21-cv-00876-JAM-AC Document 49 Filed 07/29/21 Page 8 of 18


                             1   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality designation

                             2   is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a significant

                             3   disruption or delay of the litigation, a Party does not waive its right to challenge a confidentiality

                             4   designation by electing not to mount a challenge promptly after the original designation is disclosed.

                             5            6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process under

                             6   Local Rule 251.

                             7            6.3      The burden of persuasion in any such challenge proceeding shall be on the Designating

                             8   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose unnecessary

                             9   expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

                        10       Designating Party has waived or withdrawn the confidentiality designation, all Parties shall continue to

                        11       afford the material in question the level of protection to which it is entitled under the Producing Party’s

                        12       designation until the Court rules on the challenge.

                        13       7.       ACCESS TO AND USE OF PROTECTED MATERIAL

                        14                7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                        15       produced by another Party or by a Non-Party in connection with this Action only for prosecuting,

                        16       defending, or attempting to settle this Action. Such Protected Material may be disclosed only to the

                        17       categories of persons and under the conditions described in this Order. When the Action has been

                        18       terminated, a Receiving Party must comply with the provisions of section 15 below (FINAL

                        19       DISPOSITION).

                        20                Protected Material must be stored and maintained by a Receiving Party at a location and in a

                        21       secure manner1 that ensures that access is limited to the persons authorized under this Order.

                        22                7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

                        23       court or permitted in writing by the Designating Party, a Receiving Party may disclose any information or

                        24       item designated “CONFIDENTIAL” only to:

                        25                (a) the Receiving Party’s Outside Counsel of Record, as well as employees of said Outside

                        26       Counsel of Record to whom it is reasonably necessary to disclose the information for this Action;

                        27
                                 1
                                  It may be appropriate under certain circumstances to require the Receiving Party to store any electronic
                        28       Protected Material in password-protected form.
     BUCHALTER
A PROFESSIONAL CORPORATION                                                               8
       SACRAMENTO
                                     STIPULATION AND [PROPOSED] ORDER RE                                    CASE NO. 2:21-CV-00867-JAM-AC
                                     CONFIDENTIAL INFORMATION
                                 Case 2:21-cv-00876-JAM-AC Document 49 Filed 07/29/21 Page 9 of 18


                             1           (b) the officers, directors, and employees (including House Counsel) of the Receiving Party to

                             2   whom disclosure is reasonably necessary for this Action;

                             3           (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is reasonably

                             4   necessary for this Action and who have signed the “Acknowledgment and Agreement to Be Bound”

                             5   (Exhibit A);

                             6           (d) the court and its personnel;

                             7           (e) private court reporters and their staff, to whom disclosure is reasonably necessary for this

                             8   Action and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                             9           (f) professional jury or trial consultants, mock jurors, and Professional Vendors to whom

                        10       disclosure is reasonably necessary for this Action and who have signed the “Acknowledgment and

                        11       Agreement to Be Bound” (Exhibit A), or who have otherwise agreed in writing to maintain the item or

                        12       information as confidential;

                        13               (g) during their depositions, witnesses in the Action to whom disclosure is reasonably necessary

                        14       and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

                        15       agreed by the Designating Party or ordered by the court. Pages of transcribed deposition testimony or

                        16       exhibits to depositions that reveal Protected Material must be separately bound by the court reporter and

                        17       may not be disclosed to anyone except as permitted under this Stipulated Protective Order;

                        18               (h) the author or recipient of a document containing the information or a custodian or other person

                        19       who otherwise possessed or knew the information; and

                        20               (i) any mediator or settlement officer, and their supporting personnel, mutually agreed upon by

                        21       any of the Parties engaged in settlement discussion.

                        22               7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information

                        23       or Items. Unless otherwise ordered by the court or permitted in writing by the Designating Party, a

                        24       Receiving Party may disclose any information or item designated “HIGHLY CONFIDENTIAL –

                        25       ATTORNEYS’ EYES ONLY” only to:

                        26               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as employees of said

                        27       Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this Action;

                        28               (b) up to two House Counsel who have signed the “Acknowledgment and Agreement to Be
     BUCHALTER
A PROFESSIONAL CORPORATION                                                              9
       SACRAMENTO
                                  STIPULATION AND [PROPOSED] ORDER RE                                     CASE NO. 2:21-CV-00867-JAM-AC
                                  CONFIDENTIAL INFORMATION
                                 Case 2:21-cv-00876-JAM-AC Document 49 Filed 07/29/21 Page 10 of 18


                             1   Bound” (Exhibit A) and who are not involved in any competitive decision-making as defined in U.S. Steel

                             2   Corp. v. United States, 730 F.2d 1465, 1468 (Fed. Cir. 1984). Defendants do not have House Counsel at

                             3   this time. Philips’ House Counsel under this provision is Douglas McKnight. In the event that House

                             4   Counsel of a Receiving Party listed in this Section changes during the pendency of the Action, such

                             5   Receiving Party shall give notice of such change to the Parties within fourteen (14) calendar days;

                             6            (c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this Action,

                             7   (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A). “HIGHLY

                             8   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information or items may be disclosed to an Expert

                             9   without disclosure of the identity of the Expert as long as the Expert is not a current officer, director, or

                        10       employee of a competitor of a Party or anticipated to become one. If the Expert is a current officer,

                        11       director, or employee of a competitor of a Party or anticipated to become one, the Party seeking to disclose

                        12       to that Expert any information or item that has been designated “HIGHLY CONFIDENTIAL –

                        13       ATTORNEYS’ EYES ONLY” must make a written disclosure to the Designating Party that (1) identifies

                        14       the general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information that

                        15       the Receiving Party seeks permission to disclose to the Expert, (2) sets forth the full name of the Expert

                        16       and the city and state of his or her primary residence, (3) attaches a copy of the Expert’s current resume,

                        17       (4) identifies the Expert’s current employer(s), (5) identifies each person or entity from whom the Expert

                        18       has received compensation or funding for work in his or her areas of expertise or to whom the expert has

                        19       provided professional services, including in connection with a litigation, at any time during the preceding

                        20       five years, and (6) identifies (by name and number of the case, filing date, and location of court) any

                        21       litigation in connection with which the Expert has offered expert testimony, including through a

                        22       declaration, report, or testimony at a deposition or trial, during the preceding five years. For purposes of

                        23       this provision, “competitor” is defined as: any commercial entity that manufactures, sells, distributes,

                        24       services, repairs, maintains or remanufactures medical imaging equipment.2
                        25       2
                                   A Party that makes such a disclosure and provides the information specified in the preceding sentence
                                 may disclose Protected Material to the identified Expert unless within 14 days of delivering the request,
                        26       the Party receives a written objection from the Designating Party. Any such objection must set forth in
                                 detail the grounds on which it is based. A Party that receives a timely written objection must meet and
                        27       confer with the Designating Party (through direct voice to voice dialogue) to try to resolve the matter by
                                 agreement within seven days of the written objection. If no agreement is reached, the Party seeking to
                        28       make the disclosure to the Expert shall initiate the dispute resolution process under Local Rule 251. In any
     BUCHALTER
A PROFESSIONAL CORPORATION                                                               10
       SACRAMENTO
                                     STIPULATION AND [PROPOSED] ORDER RE                                    CASE NO. 2:21-CV-00867-JAM-AC
                                     CONFIDENTIAL INFORMATION
                                 Case 2:21-cv-00876-JAM-AC Document 49 Filed 07/29/21 Page 11 of 18


                             1           (d) the court and its personnel;

                             2           (e) private court reporters and their staff, to whom disclosure is reasonably necessary for this

                             3   Action and who have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A);

                             4           (f) professional jury or trial consultants, mock jurors, and Professional Vendors to whom

                             5   disclosure is reasonably necessary for this Action and who have signed the “Acknowledgment and

                             6   Agreement to Be Bound” (Exhibit A), or who have otherwise agreed in writing to maintain the item or

                             7   information as confidential;

                             8           (g) the author or recipient of a document containing the information or a custodian or other person

                             9   who otherwise possessed or knew the information; and

                        10               (h) any mediator or settlement officer, and their supporting personnel, mutually agreed upon by

                        11       any of the Parties engaged in settlement discussion.

                        12       8.      SOURCE CODE

                        13                        (a)     To the extent production of source code becomes necessary in this case, a

                        14       Producing Party may designate information or items as “HIGHLY CONFIDENTIAL - SOURCE CODE”

                        15       if it comprises or includes confidential, proprietary or trade secret source code.

                        16                        (b)     Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE

                        17       CODE” shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL –

                        18       ATTORNEYS’ EYES ONLY” information, and may be disclosed only to the individuals to whom

                        19       “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information may be disclosed, as set forth

                        20       in Paragraph 7.3, with the exception of House Counsel identified in Paragraph 7.3(b).

                        21                        (c)     Any source code produced in discovery shall be made available for inspection, in

                        22       a format allowing it to be reasonably reviewed and searched, during normal business hours or at other

                        23       mutually agreeable times, at an office of the Producing Party’s counsel or another mutually agreed upon

                        24       location. The source code shall be made available for inspection on a secured computer in a secured room

                        25       without Internet access or network access to other computers, and the Receiving Party shall not copy,

                        26       remove, or otherwise transfer any portion of the source code onto any recordable media or recordable

                        27       such proceeding, the Party opposing disclosure to the Expert shall bear the burden of proving that the risk
                                 of harm that the disclosure would entail (under the safeguards proposed) outweighs the Receiving Party’s
                        28       need to disclose the Protected Material to its Expert.
     BUCHALTER
A PROFESSIONAL CORPORATION                                                              11
       SACRAMENTO
                                  STIPULATION AND [PROPOSED] ORDER RE                                      CASE NO. 2:21-CV-00867-JAM-AC
                                  CONFIDENTIAL INFORMATION
                                 Case 2:21-cv-00876-JAM-AC Document 49 Filed 07/29/21 Page 12 of 18


                             1   device. The Producing Party may visually monitor the activities of the Receiving Party’s representatives

                             2   during any source code review, but only to ensure that there is no unauthorized recording, copying, or

                             3   transmission of the source code.

                             4                      (d)     The Receiving Party may request paper copies of limited portions of source code

                             5   that are reasonably necessary for the preparation of court filings, pleadings, expert reports, or other papers,

                             6   or for deposition or trial, but shall not request paper copies for the purposes of reviewing the source code

                             7   other than electronically as set forth in paragraph (c) in the first instance. The Producing Party shall

                             8   provide all such source code in paper form including bates numbers and the label “HIGHLY

                             9   CONFIDENTIAL - SOURCE CODE.” The Producing Party may challenge the amount of source code

                        10       requested in hard copy form pursuant to the dispute resolution procedure and timeframes set forth in

                        11       Paragraph 6 whereby the Producing Party is the “Challenging Party” and the Receiving Party is the

                        12       “Designating Party” for purposes of dispute resolution.

                        13                          (e)     The Receiving Party shall maintain a record of any individual who has inspected

                        14       any portion of the source code in electronic or paper form. The Receiving Party shall maintain all paper

                        15       copies of any printed portions of the source code in a secured, locked area. The Receiving Party shall not

                        16       create any electronic or other images of the paper copies and shall not convert any of the information

                        17       contained in the paper copies into any electronic format. The Receiving Party shall only make additional

                        18       paper copies if such additional copies are (1) necessary to prepare court filings, pleadings, or other papers

                        19       (including a testifying expert’s expert report), (2) necessary for deposition, or (3) otherwise necessary for

                        20       the preparation of its case. Any paper copies used during a deposition shall be retrieved by the Producing

                        21       Party at the end of each day and must not be given to or left with a court reporter or any other

                        22       unauthorized individual.

                        23       9.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

                        24               LITIGATIONS

                        25               If a Party is served with a subpoena or a court order issued in other litigation that compels

                        26       disclosure of any information or items designated in this Action as “CONFIDENTIAL” or “HIGHLY

                        27       CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”,

                        28       that Party must:
     BUCHALTER
A PROFESSIONAL CORPORATION                                                              12
       SACRAMENTO
                                  STIPULATION AND [PROPOSED] ORDER RE                                      CASE NO. 2:21-CV-00867-JAM-AC
                                  CONFIDENTIAL INFORMATION
                                 Case 2:21-cv-00876-JAM-AC Document 49 Filed 07/29/21 Page 13 of 18


                             1            (a) promptly notify in writing the Designating Party. Such notification shall include a copy of the

                             2   subpoena or court order;

                             3            (b) promptly notify in writing the party who caused the subpoena or order to issue in the other

                             4   litigation that some or all of the material covered by the subpoena or order is subject to this Protective

                             5   Order. Such notification shall include a copy of this Stipulated Protective Order; and

                             6            (c) cooperate with respect to all reasonable procedures sought to be pursued by the Designating

                             7   Party whose Protected Material may be affected.3

                             8            If the Designating Party timely seeks a protective order, the Party served with the subpoena or

                             9   court order shall not produce any information designated in this Action as “CONFIDENTIAL” or

                        10       “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –

                        11       SOURCE CODE” before a determination by the court from which the subpoena or order issued, unless the

                        12       Party has obtained the Designating Party’s permission. The Designating Party shall bear the burden and

                        13       expense of seeking protection in that court of its confidential material – and nothing in these provisions

                        14       should be construed as authorizing or encouraging a Receiving Party in this Action to disobey a lawful

                        15       directive from another court.

                        16       10.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

                        17                LITIGATION

                        18                (a)     The terms of this Order are applicable to information produced by a Non-Party in this

                        19       Action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

                        20       ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE.” Such information produced by Non-Parties

                        21       in connection with this litigation is protected by the remedies and relief provided by this Order. Nothing in

                        22       these provisions should be construed as prohibiting a Non-Party from seeking additional protections.

                        23                (b)     In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s

                        24       confidential information in its possession, and the Party is subject to an agreement with the Non-Party not

                        25       to produce the Non-Party’s confidential information, then the Party shall:

                        26                            1. promptly notify in writing the Requesting Party and the Non-Party that some or

                        27       3
                                   The purpose of imposing these duties is to alert the interested parties to the existence of this Protective
                                 Order and to afford the Designating Party in this case an opportunity to try to protect its confidentiality
                        28       interests in the court from which the subpoena or order issued.
     BUCHALTER
A PROFESSIONAL CORPORATION                                                              13
       SACRAMENTO
                                     STIPULATION AND [PROPOSED] ORDER RE                                   CASE NO. 2:21-CV-00867-JAM-AC
                                     CONFIDENTIAL INFORMATION
                                 Case 2:21-cv-00876-JAM-AC Document 49 Filed 07/29/21 Page 14 of 18


                             1   all of the information requested is subject to a confidentiality agreement with a Non-Party;

                             2                        2. promptly provide the Non-Party with a copy of the Stipulated Protective Order in

                             3   this litigation, the relevant discovery request(s), and a reasonably specific description of the information

                             4   requested; and

                             5                        3. make the information requested available for inspection by the Non-Party.

                             6            (c)     If a Non-Party represented by counsel fails to commence the process called for by Local

                             7   Rules 250.5 and 251, et seq. within 14 days of receiving the notice and accompanying information or fails

                             8   contemporaneously to notify the Receiving Party that it has done so, the Receiving Party may produce the

                             9   Non-Party’s confidential information responsive to the discovery request. If an unrepresented Non-Party

                        10       fails to seek a protective order from this court within 14 days of receiving the notice and accompanying

                        11       information, the Receiving Party may produce the Non-Party’s confidential information responsive to the

                        12       discovery request. If the Non-Party timely seeks a protective order, the Receiving Party shall not produce

                        13       any information in its possession or control that is subject to the confidentiality agreement with the Non-

                        14       Party before a determination by the court.4 Absent a court order to the contrary, the Non-Party shall bear

                        15       the burden and expense of seeking protection in this court of its Protected Material.

                        16       11.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                        17                        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                        18       Material to any person or in any circumstance not authorized under this Stipulated Protective Order, the

                        19       Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

                        20       disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

                        21       the person or persons to whom unauthorized disclosures were made of all the terms of this Order, and (d)

                        22       request such person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is

                        23       attached hereto as Exhibit A.

                        24       12.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

                        25                MATERIAL

                        26                When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

                        27
                                 4
                                  The purpose of this provision is to alert the interested parties to the existence of confidentiality rights of a
                        28       Non-Party and to afford the Non-Party an opportunity to protect its confidentiality interests in this court.
     BUCHALTER
A PROFESSIONAL CORPORATION                                                               14
       SACRAMENTO
                                     STIPULATION AND [PROPOSED] ORDER RE                                    CASE NO. 2:21-CV-00867-JAM-AC
                                     CONFIDENTIAL INFORMATION
                                 Case 2:21-cv-00876-JAM-AC Document 49 Filed 07/29/21 Page 15 of 18


                             1   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties are

                             2   those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

                             3   whatever procedure may be established in an e-discovery order that provides for production without prior

                             4   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an

                             5   agreement on the effect of disclosure of a communication or information covered by the attorney-client

                             6   privilege or work product protection, the parties may incorporate their agreement in the stipulated

                             7   protective order submitted to the court.

                             8   13.     MISCELLANEOUS

                             9           13.1     Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

                        10       modification by the Court in the future.

                        11               13.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

                        12       Party waives any right it otherwise would have to object to disclosing or producing any information or

                        13       item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any right

                        14       to object on any ground to use in evidence of any of the material covered by this Protective Order.

                        15               13.3     Filing Protected Material. Without written permission from the Designating Party or a

                        16       court order secured after appropriate notice to all interested persons, a Party may not file in the public

                        17       record in this Action any Protected Material. A Party that seeks to file under seal any Protected Material

                        18       must comply with Civil Local Rule 141 and with any pertinent orders of the assigned District Judge and

                        19       Magistrate Judge. Protected Material may only be filed under seal pursuant to a court order authorizing the

                        20       sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule 141, a sealing order will

                        21       issue only upon a request establishing that the Protected Material at issue is privileged, protectable as a

                        22       trade secret, or otherwise entitled to protection under the law. If a Receiving Party's request to file

                        23       Protected Material under seal pursuant is denied by the court, then the Receiving Party may file the

                        24       Protected Material in the public record pursuant to unless otherwise instructed by the court.

                        25       14.     FINAL DISPOSITION

                        26               Within 60 days after the final disposition of this Action, as defined in paragraph 4, each Receiving

                        27       Party must return all Protected Material to the Producing Party or destroy such material. As used in this

                        28       subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and any other
     BUCHALTER
A PROFESSIONAL CORPORATION                                                               15
       SACRAMENTO
                                  STIPULATION AND [PROPOSED] ORDER RE                                       CASE NO. 2:21-CV-00867-JAM-AC
                                  CONFIDENTIAL INFORMATION
                                 Case 2:21-cv-00876-JAM-AC Document 49 Filed 07/29/21 Page 16 of 18


                             1   format reproducing or capturing any of the Protected Material. Whether the Protected Material is returned

                             2   or destroyed, the Receiving Party must submit a written certification to the Producing Party (and, if not the

                             3   same person or entity, to the Designating Party) by the 60-day deadline that (1) identifies (by category,

                             4   where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the

                             5   Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

                             6   reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are

                             7   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

                             8   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work product, and

                             9   consultant and expert work product, even if such materials contain Protected Material. Any such archival

                        10       copies that contain or constitute Protected Material remain subject to this Protective Order as set forth in

                        11       Section 4 (DURATION).

                        12       15.     VIOLATION

                        13               Any violation of this Order may be punished by any and all appropriate measures including,

                        14       without limitation, contempt proceedings and/or monetary sanctions.

                        15       //

                        16       //

                        17       //

                        18       //

                        19       //

                        20       //

                        21       //

                        22       //

                        23       //

                        24       //

                        25       //

                        26       //

                        27       //

                        28       //
     BUCHALTER
A PROFESSIONAL CORPORATION                                                              16
       SACRAMENTO
                                  STIPULATION AND [PROPOSED] ORDER RE                                      CASE NO. 2:21-CV-00867-JAM-AC
                                  CONFIDENTIAL INFORMATION
                                 Case 2:21-cv-00876-JAM-AC Document 49 Filed 07/29/21 Page 17 of 18


                             1   STIPULATED AND AGREED TO BY:
                             2   DATED: July 27, 2021                   REED SMITH LLP
                             3

                             4                                          By: /s/ Christopher J. Pulido
                                                                                        Christopher J. Pulido
                             5                                                    James T. Hultquist (pro hac vice)
                                                                                 Jennifer Y. DePriest (pro hac vice)
                             6                                                      Ismail C. Kuru (pro hac vice)
                                                                              Attorneys for Plaintiff, PHILIPS NORTH
                             7                                                            AMERICA LLC
                             8

                             9   DATED: July 27, 2021                   BUCHALTER
                                                                        A Professional Corporation
                        10

                        11
                                                                        By: /s/ Jacqueline N. Vu
                        12                                                            DYLAN W. WISEMAN
                                                                                        JACQUELINE N. VU
                        13                                                           Attorneys for Defendants,
                                                                            ADVANCED IMAGING SERVICES, INC.,
                        14                                                  d/b/a ADVANCED IMAGING PARTS; and
                                                                              WANG XIUYUAN a/k/a SEAN WANG
                        15
                                 PURSUANT TO STIPULATION, IT IS SO ORDERED.
                        16

                        17
                                 DATED: July 28, 2021
                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                 17
       SACRAMENTO
                                  STIPULATION AND [PROPOSED] ORDER RE                      CASE NO. 2:21-CV-00867-JAM-AC
                                  CONFIDENTIAL INFORMATION
                                 Case 2:21-cv-00876-JAM-AC Document 49 Filed 07/29/21 Page 18 of 18


                             1                                                    EXHIBIT A

                             2                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                             3           I, _____________________________ [print or type full name], of _________________ [print or

                             4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

                             5   Stipulated Protective Order that was issued by the United States District Court for the Eastern District of

                             6   California on [_________] in the case of Philips North America LLC v. Advanced Imaging Services, Inc.

                             7   d/b/a/ Advanced Imaging Parts and Wang Xiuyuan a/k/a Sean Wang, Case No. 2:21-cv-00876-JAM-AC.

                             8   I agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I

                             9   understand and acknowledge that failure to so comply could expose me to sanctions and punishment in the

                        10       nature of contempt. I solemnly promise that I will not disclose in any manner any information or item that

                        11       is subject to this Stipulated Protective Order to any person or entity except in strict compliance with the

                        12       provisions of this Order.

                        13               I further agree to submit to the jurisdiction of the United States District Court for the Eastern

                        14       District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if

                        15       such enforcement proceedings occur after termination of this action.

                        16               I hereby appoint __________________________ [print or type full name] of

                        17       _______________________________________ [print or type full address and telephone number] as my

                        18       California agent for service of process in connection with this action or any proceedings related to

                        19       enforcement of this Stipulated Protective Order.

                        20

                        21       Date: _________________________________

                        22       City and State where sworn and signed: _________________________________

                        23

                        24       Printed name: ______________________________

                        25               [printed name]

                        26

                        27       Signature: __________________________________

                        28               [signature]
     BUCHALTER
A PROFESSIONAL CORPORATION                                                              18
       SACRAMENTO
                                  STIPULATION AND [PROPOSED] ORDER RE                                      CASE NO. 2:21-CV-00867-JAM-AC
                                  CONFIDENTIAL INFORMATION
